PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,129,576
Issue Date:13 Nov 2018
Application No. 13/773,477
Filing or 371(c) Date: 21 Feb 2013
Attorney Docket No. TWAR.049C2C1/TWC 06-16C3
:
:
:
:	DECISION ON PETITION
:
:
:


This decision is mailed in response to the renewed petition under 37 CFR 1.78(e), filed April 1, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of priority to the prior-filed nonprovisional application listed in the ADS, field January 28, 2021.

The petition under 37 CFR 1.78(e) is GRANTED 

The instant application was filed on February 21, 2013 and matured into Patent No. 10,129,576 on November 13, 2018. In order to correct the patent to include the benefit claim, a petition for acceptance of an unintentionally delayed claim for benefit is necessary since the benefit claim was not submitted within the time period provided by 37 CFR 1.78(d)(3)(i).  The appropriate avenue of relief for adding or correcting a claim for benefit of a prior-filed nonprovisional application after issuance of the application into a patent is by way of a grantable petition under 37 CFR 1.78(e), accompanied by the petition fee as set forth in § 1.17(m), a corrected ADS in compliance  with § 1.76(c), a request for a Certificate of Correction, and a Certificate of Correction fee. See MPEP 1481.03(II). Because the grant of the petition would not cause the patent to be subject to a different statutory framework or result in a later filing date, applicant is able to obtain a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323 to correct the patent.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


Petitioner submitted the required $2000 petition fee on September 21, 2020, an ADS containing a proper benefit claim to the prior-filed nonprovisional application on January 28, 2021, an explanation of the unintentional delay in submitting the benefit claim on September 21, 2020, a proper Certificate of Correction form on April 1, 2021, and a $150 certificate of correction fee on September 21, 2020.  

As petitioner has met the requirements to add or correct a reference to a prior nonprovisional application in a patent via a Certificate of Correction, the Office accepts the benefit claim under 35 U.S.C. 120 as unintentionally delayed. 

A corrected Filing Receipt, which includes the claim for benefit of the prior-filed nonprovisional application, accompanies this decision on petition.  


Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application because the petition requirements of 37 CFR 1.78 and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed application(s). See MPEP 211.05 for more information regarding entitlement to domestic benefit.  

This application is being referred to the Certificates of Correction Branch for processing the request for a Certificate of Correction in accordance with this decision.

Any inquiries concerning this decision may be directed to the undersigned at (571) 272-3230. 


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  corrected filing receipt